Citation Nr: 0517371	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for allergic rhinitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran served on active duty from February 1953 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

On November 7, 2002, the Board granted the veteran's motion 
to advance this case on the docket due to the veteran's 
severe financial hardship.  38 C.F.R. § 20.900(c)(2004).

In November 2002 the Board undertook additional development 
of the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The veteran's claim was 
denied by the Board in an April 2003 decision.  However, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit (hereinafter, "the 
Federal Circuit").  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In a July 17, 2003 Order, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"), in response 
to an unopposed motion for remand filed by the Secretary in 
June 2003, vacated the April 2003 Board decision and remanded 
the case to the Board.  Therefore, in October 2003 the Board 
remanded this case to the RO for consideration of the 
additional evidence.  This case was again before the Board in 
July 2004 when it was remanded for additional development.  
The requested development has been completed.


FINDINGS OF FACT

1.  VA has notified the veteran of the information and 
evidence that VA would seek to obtain on his behalf, the 
information and evidence that he was expected to provide, and 
has otherwise fully notified the veteran of the need to give 
to VA any evidence pertaining to his case.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's allergic rhinitis is currently manifested 
by occasional nasal obstruction without polyps.


CONCLUSION OF LAW

The criteria for an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling, have 
not been met.  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6522 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
was received on July 18, 2001.  In a November 30, 2001 
letter, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Thereafter, in a rating decision 
dated in January 2002, the veteran's claim was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on November 30, 
2001, complied with these requirements.  These requirements 
were also satisfied by a March 23, 2004 letter from the RO.

Additionally, the Board notes that the November 30, 2001 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 61 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, the veteran's VA medical records, and the 
private medical records identified by the veteran have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in 
December 2001 and January 2005 to evaluate the severity of 
his service-connected allergic rhinitis.

The Board notes that the veteran and his attorney have 
recently submitted two documents written in Spanish-a 
newspaper article written by Alvaro Aranda, M.D., and a 
December 2004 statement by Jose Quiles Rosas, M.D.  Although 
these documents were not sent out by the Board for 
translation into English, such development is not necessary 
in this case.  A March 2005 Supplemental Statement of the 
Case (SSOC) issued by the RO includes a translation into 
English of the statement from Dr. Quiles, and the Board has 
considered that evidence below.  The newspaper article, 
although discussing allergic rhinitis generally, pertains 
principally to the veteran's claims of secondary service 
connection, which are not before the Board.  The newspaper 
article does not identify the veteran or show treatment of 
him by Dr. Aranda; therefore, it is not pertinent to the 
issue before the Board.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, the RO's efforts have 
complied with the instructions contained in the February 2004 
and July 2004 Remands from the Board.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Further development and further 
expending of VA's resources is not warranted.  Any "error" 
to the veteran resulting from this Board decision does not 
affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2004).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations of the veteran in 
December 2001 and January 2005, VA treatment records dated 
from July 1997 to August 2003, statements or examination 
reports from private physicians dated in July 2001 and 
December 2004, and contentions by the veteran and his 
representative.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorders, see 
38 C.F.R. §§ 4.1, 4.2 (2004), the Board also reviewed medical 
evidence developed in conjunction with prior claims, such as 
service medical records; statements or examination reports 
from private physicians dated in December 1964, September 
1977, May 1982, July 1982, November 1982, July 1985, and 
February 1992; and VA examinations conducted in March 1964, 
January 1965, October 1977, October 1979, and September 1997.  
The Board has also reviewed documents developed throughout 
this appeal, such as statements from the veteran and his 
representative.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on his claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's allergic rhinitis has been evaluated as 10 
percent disabling under Diagnostic Code 6522 for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2004).  A 30 percent disability rating 
is assigned for allergic or vasomotor rhinitis with polyps.  
Id.

The preponderance of the evidence is against an increased 
disability rating for the veteran's allergic rhinitis.  In a 
July 2001 statement, Luis Moreno Rodriguez, M.D., noted that 
the veteran had an air passage defect that caused occasional 
difficulty breathing due to bilateral obstructions.  The 
veteran reported occasional difficulty walking and climbing 
stairs.  At a December 2001 VA nose, sinus, larynx, and 
pharynx examination, the veteran reported having a 
polypectomy approximately four years previously.  He 
complained of interference with breathing through his nose, 
dyspnea upon exertion, and clear discharge but no purulent 
discharge.  On examination, there was marked paleness of the 
mucosa with engorged turbinates.  Diagnoses included chronic 
rhinitis, suspected to be allergic rhinitis.  At an April 
2003 VA otolaryngological head/neck consultation, a history 
of a nasal polypectomy was noted.  A nasal endoscopy showed 
that the turbinates were normal in size and shape.  There 
were no polyps, masses, pus, or discharge.  The diagnostic 
impression was history of chronic rhinitis and prominent 
inferior turbinates.  The examiner recommended continuing 
nasal steroids and nasal saline irrigations.  In a December 
2004 statement, Dr. Quiles stated that the veteran had severe 
allergic rhinitis that occasionally provoked respiratory 
difficulty and incapacitated him.  At a January 2005 VA nose, 
sinus, larynx, and pharynx examination, there was no nasal 
obstruction.  The turbinates were enlarged and bluish in 
color with watery discharge.  The examiner diagnosed moderate 
to severe allergic rhinitis.  The examiner noted that the 
disease primarily involved or originated from the nose.

The 10 percent disability rating currently assigned for the 
veteran's allergic rhinitis takes into account his reported 
nasal obstruction.  There is no evidence of nasal polyps, 
which is required for a higher disability evaluation under 
Diagnostic Code 6522.

In his July 2002 substantive appeal, the veteran stated that 
a VA physician had indicated that the veteran had inflamed 
nasal polyps.  The VA medical records, however, do not 
support the veteran's contention.  Although the original 
statement was purportedly made by a doctor, the July 2002 
statement is the veteran's assertion and, as such, is 
insufficient to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence.").  Similarly, 
the veteran has reported a history of having undergone a 
polypectomy; however, the medical evidence does not support 
that history.  Although the history of a polypectomy reported 
by the veteran has been recorded into some of the VA 
treatment records, mere transcription of lay history is not 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The evidence shows only that the 
veteran underwent a septoplasty at San Pablo Hospital in 
January 1992 to correct a deviation of the septum.  Further, 
even if the history reported by the veteran were true, there 
is no evidence of current polyps.  Indeed, as noted above, 
the April 2003 VA treatment record shows that the veteran 
does not have nasal polyps.

The Board concludes that the objective medical evidence shows 
disability that would not warrant more than the 10 percent 
disability evaluation already assigned.  See 38 C.F.R. § 4.7 
(2004).  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, for 
the reasons discussed above, the objective medical evidence 
did not create a reasonable doubt regarding the level of his 
respiratory disability from allergic rhinitis.  

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to respiratory disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent 
periods of hospitalization for his service-connected allergic 
rhinitis.

It is undisputed that the veteran's service-connected 
allergic rhinitis has an adverse effect on his employment, 
but it bears emphasizing that the schedular rating criteria 
are designed to take such factors into account.  The schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation is denied for allergic 
rhinitis, currently evaluated as 10 percent disabling, is 
denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


